DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 5/17/2021, amended claims 1, 6, 13, and 17, cancelled claims 2-3, 10-12, and 14-15, and new claims 24-25 are acknowledged. Claims 1, 4-9, 13, and 16-25 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-9, 17, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al. (US Publication No. 2012/0122091 A1) (previously cited), further in view of Sullivan et al. (US Publication No. 2008/0264151 A1) (previously cited), Downes et al. (US Publication No. 2011/0245852 A1) (cited by Applicant), and Zenhausern et al. (US Patent No. 8,685,747 B2) (cited by Applicant.

Regarding claim 1, Vom et al. discloses a device for collecting a sample, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]).
It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, wherein the collection tip is configured to dissolve in an extraction reagent to release the collected sample. 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches the collection tip (105) is configured to dissolve in an extraction reagent (115) to release the collected sample (110) (see Figure 1 and col. 2, lines 1-6, col. 6, lines 24-63, and col. 11, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the collection tip of Vom et al. to dissolve in an extraction reagent to release the collected sample, as disclosed in Zenhausern et al., so as to separate the collected sample from the collection tip such that the sample can be retrieved from one location, collected, and subsequently prepared for processing (see Zenhausern et al.: col. 6, lines 58-63).
Regarding claim 4, Sullivan et al. teaches the hydrophilic and at least partially soluble polycaprolactone (PCL) is copolymerized with an acrylamide or a polyester other than PCL (see [0111]).
Regarding claim 6, Vom et al. discloses the sample comprises a biologic analyte that contains nucleic acid (see [0096], [0133], [0146], [0151], and [0155]). Zenhausern et al. further teaches the sample comprises a biologic analyte that contains nucleic acid (see col. 6, lines 24-26).
Regarding claim 7, Vom et al. discloses the carrier comprises an elongated shaft having a first end and a second end, and the collection tip is attached to the first end such that the collection tip is mechanically separable from the carrier (see Figures 1, 3, 4, 5a, 5b, and 8 and [0046] and [0103]).
Regarding claim 8, Vom et al. discloses the carrier comprises an elongated shaft see Figures 1, 3, 4, 5a, 5b, and 8 and [0103] and [0110]).
Regarding claim 9, Vom et al. discloses the carrier comprises a plunger having an internal elongated opening for receiving the elongated shaft (see [0044] and [0120]-[0122]). 
Regarding claim 17, Vom et al. discloses a method of collecting at least one sample comprising contacting the at least one sample with a device for collecting a sample, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]), under conditions such that at least a portion of the at least one sample reversibly adheres to the collection tip (see Figures 1, 3, 4, 5a, 5b, and 8 and [0110], [0118], and [0119]).
It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH or releasing the at least one sample by dissolving the collection tip in an extraction reagent. 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches releasing the at least one sample (110) by dissolving the collection tip (105) in an extraction reagent (115) (see Figure 1 and col. 2, lines 1-6, col. 6, lines 24-63, and col. 11, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include releasing the at least one sample by dissolving the collection tip in an extraction reagent, as disclosed in Zenhausern et al., so as to separate the collected sample from the collection tip such that the sample can be retrieved from one location, collected, and subsequently prepared for processing (see Zenhausern et al.: col. 6, lines 58-63).
Regarding claim 22, Downes et al. teaches the neutralizing agent comprises two or more water washings (see [0042], [0054], [0151], and [0154]).
Regarding claim 23, Downes et al. teaches the hydrophilic and at least partially soluble polycaprolactone (PCL) is dried in a laminar flow hood after treatment with the neutralizing agent (see [0150], [0151], and [0154]). It is noted claim 23 recites a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 25, Vom et al. teaches the extraction reagent separates the nucleic acid from the biologic analyte (see [0096], [0133], [0146], [0151], and [0155]). Zenhausern et al. further teaches the extraction reagent separates the nucleic acid from the biologic analyte (see col. 6, lines 24-26 and col. 14, lines 10-22).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., Downes et al., and Zenhausern et al., further in view of Sangha (US Publication No. 2011/0004122 A1) (previously cited).

Regarding claim 5, it is noted Vom et al. does not specifically teach an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof. However, Sangha teaches an identifying label (24) or a radio-frequency identification (RFID) tag, or a combination thereof (see [0015], [0021], [0072], [0079], and [0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vom et al. to include an identifying label or a radio-frequency identification (RFID) tag, or a combination thereof, as disclosed in Sangha, so as to distinguish one device from another and establish a chain of custody for any sample collected (see Sangha: [0015] and [0021]).
Regarding claim 21, it is noted Vom et al. teaches a removable sampling head (see [0046]) but does not specifically teach the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier. However, Sangha teaches the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier (see Figures 13-15 and [0015] and [0086]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vom et al. to include the collection tip is attached to the first end such that an adjacent portion of the first end of the elongated shaft is mechanically separable from the carrier, as disclosed in Sangha, so as to easily allow the collection tip to be separated from the shaft so it can be inserted into a container or vial for storage or analysis or election of the material collected on the collection tip (see Sanga: [0086]).


Claims 13, 16, 18-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vom et al., Sullivan et al., Downes et al., and Zenhausern et al., further in view of Caragine et al. (US Patent No. 9,200,321 B2) (previously cited).

Regarding claim 13, Vom et al. discloses a kit for collecting at least one sample, the kit comprising: 
i. a device for collecting at least one sample comprising nucleic acid, the device comprising a collection tip (9, 13, 14) operably coupled to a carrier (4), the collection tip comprising a hydrophilic and at least partially soluble material (see [0027] and [0104]); and
ii. a nucleic acid extraction reagent (see [0096], [0133], [0146], [0151], and [0155]).
It is noted Vom et al. does not specifically teach the collection tip comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH or wherein the nucleic acid extraction reagent is configured to separate a collected sample from the collection tip by dissolving the collection tip. 
However, Sullivan et al. teaches a sample fluid collection device made from hydrophilic polycaprolactone (PCL) (see [0111]). Downes et al. teaches a device comprising hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity (see [0051], [0175], and [0177]) and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH (see [0054] and [0154]). Zenhausern et al. teaches the nucleic acid extraction reagent (115) is configured to separate a collected sample (110) from the collection tip (105) by dissolving the collection tip (see Figure 1 and col. 2, lines 1-6, col. 6, lines 24-63, and col. 11, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the collection tip of Vom et al. of hydrophilic polycaprolactone (PCL) that has been treated with a base having a pH greater than 8 for increasing hydrophilicity and a neutralizing agent that brings the hydrophilic and at least partially soluble polycaprolactone (PCL) to a neutral pH, as disclosed in Sullivan et al. and Downes et al., so as to enhance attachment of cells to the collection device (see Downes et al.: [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Vom et al. to include the nucleic acid extraction reagent is configured to separate a collected sample from the collection tip by dissolving the collection tip, as disclosed in Zenhausern et al., so as to separate the collected sample from the collection tip such that the sample can be retrieved from one location, collected, and subsequently prepared for processing (see Zenhausern et al.: col. 6, lines 58-63).
It is noted Vom et al. does not specifically teach a plurality of devices for collecting at least one sample comprising nucleic acid or instructions for use or packaging. However, Caragine et al. teaches a plurality of devices for collecting at least one sample comprising nucleic acid, instructions for use, and packaging (see col. 9, lines 59-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Vom et al. to include a plurality of devices for collecting at least one sample comprising nucleic acid, instructions for use, and packaging, as disclosed in Caragine et al., so as to provide any accessories necessary for sample collection as dictated by crime scene data collection protocols (see Caragine et al.: col. 9, lines 59-67).
Regarding claim 16, Caragine et al. teaches each of the devices is individually packaged and each package comprises a desiccant (see col. 8, lines 17-42 and col. 9, lines 59-67).
Regarding claim 18, Vom et al. discloses the at least one sample comprises nucleic acid, and the method further comprises contacting the collection tip and adhered at least a portion of the at least one sample with a nucleic acid extraction agent (see [0096], [0133], [0146], [0151], and [0155]). Vom et al. is silent with respect to any percentage of separation of nucleic acid from the collection tip and therefore does not specifically teach separation of about 51% to about 95% of the nucleic acid from the collection tip. However, Caragine et al. teaches the at least one sample comprises nucleic acid, and the method further comprises contacting the collection tip and adhered at least a portion of the at least one sample with a nucleic acid extraction agent resulting in separation of about 51% to about 95% of the nucleic acid from the collection tip (see Figures 3-4B and col. 5, lines 29-36, col. 9, lines 5-21, and col. 11, lines 10-26 and lines 54-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include separation of about 51% to about 95% of the nucleic acid from the collection tip, as disclosed in Caragine et al., so as to maximize the amount of DNA that recovered by the collection tip and the amount of DNA that can be extracted and analyzed from the collection tip (see Caragine et al.: col. 5, lines 9-13).
Regarding claim 19, it is noted Vom et al. does not specifically teach the sample is a forensics sample. However, Caragine et al. teaches the sample is a forensics sample (see col. 1, lines 18-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vom et al. to include the sample is a forensics sample, as disclosed in Caragine et al., so as to maximize recovery of trace forensic DNA evidence left at a crime scene for DNA PCR analysis (see Caragine et al.: col. 1, lines 18-25).
Regarding claim 20, Vom et al. discloses the sample is from a human (see [0092]).
Regarding claim 24, Vom et al. teaches a DNA indicating dye that indicates an amount of DNA in the sample (see [0134]-[0135]). Zenhausern et al. further teaches a DNA indicating dye that indicates an amount of DNA in the sample (see col. 14, lines 10-22).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791